BLUE, Judge.
Robert Ashwood (Ashwood) appeals his judgments and sentences for false imprisonment, attempted sexual battery with a deadly weapon, and aggravated assault. We find merit only in his contention that he was improperly sentenced to life imprisonment for attempted sexual battery with a deadly weapon. Accordingly, we reverse that sentence and remand for resentencing.
The state concedes Ashwood was improperly sentenced. Pursuant to section 794.-011(3), Florida Statutes (1989), sexual battery with a deadly weapon is a life felony. Section 777.04(4)(b), Florida Statutes (1989), provides that a person convicted of an attempt to commit a life felony shall be guilty of and punished for a second degree felony. The trial court erred in sentencing Ashwood to life imprisonment for attempted sexual battery with a deadly weapon. Although we affirm the conviction and judgment on that charge, we reverse the imposition of the life sentence and remand for resentencing. In all other respects the judgments and sentences appealed are affirmed.
Affirmed in part, reversed in part and remanded.
HALL, A.C.J., and PARKER, J., concur.